MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                        Jan 19 2016, 8:48 am
      regarded as precedent or cited before any
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Adam C. Squiller                                         Tracy D. Knox
      Squiller & Harley                                        Georgina D. Jenkins
      Auburn, Indiana                                          Barnes & Thornburg LLP
                                                               South Bend, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Paula R. (Brenay), now Hicks,                            January 19, 2016
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               44A03-1501-DR-37
              and                                              Appeal from the LaGrange
                                                               Superior Court
      David C. Brenay,                                         The Honorable George E. Brown,
      Appellee-Petitioner.                                     Judge
                                                               Trial Court Cause No.
                                                               44D01-1107-DR-77



      May, Judge.


[1]   Paula R. Hicks appeals the trial court’s enforcement of the maintenance

      provision of the premarital agreement she entered into before she married



      Court of Appeals of Indiana | Memorandum Decision 44A03-1501-DR-37 | January 19, 2016          Page 1 of 4
      David C. Brenay. As the only issue she raises on appeal is res judicata, we

      affirm the trial court’s order.


                                 Facts and Procedural History
[2]   On December 9, 2013, the trial court entered a Decree of Dissolution that

      provided:

              1. That the parties’ marriage is dissolved.


              2. That further hearing will be scheduled regarding property
                 division if an agreement is not reached.


              3. That the Respondent’s former name of Hicks is restored to
                 her.


              4. That the parties’ prenuptial agreement is enforceable.


              5. That this shall be a final appealable order as to the matters
                 determined herein.


      (App. at 27-28.) The trial court declined to resolve property settlement issues

      because Hicks was going to challenge on appeal the enforceability of the

      prenuptial agreement, the validity of which would impact property rights.


[3]   On December 19, 2013, Hicks filed a Notice of Appeal from that divorce

      decree. The trial court clerk did not file a Notice of Completion of Transcript

      and Hicks did not compel such, so we dismissed the appeal with prejudice on

      May 8, 2014.


      Court of Appeals of Indiana | Memorandum Decision 44A03-1501-DR-37 | January 19, 2016   Page 2 of 4
[4]   On November 5, 2014, the trial court held a hearing regarding the property

      settlement. On December 13, 2014, the trial court entered Findings and

      Judgment of Property Distribution affirming the property distribution and

      spousal maintenance would occur pursuant to the pre-nuptial agreement. As

      such, each party received certain items as their sole and separate property which

      were held by each individually, and Hicks was “entitled to spousal payment of

      $60,000 . . . over a five year period[.]” (Id. at 21-22.)


                                     Discussion and Decision
[5]   The only issue Hicks raises on appeal is whether the maintenance provision of

      the premarital agreement is enforceable. That issue, however, is precluded by

      our dismissal of Hicks’ appeal of the court’s prior order.


[6]   A dismissal with prejudice is to be interpreted as a decision on the merits.

      MBNA Am. Bank, N.A. v. Kay, 888 N.E.2d 288, 292 (Ind. Ct. App. 2008). “As

      such it is conclusive of the rights of the parties and res judicata as to the

      questions which might have been litigated.” Id.


[7]   Hicks filed an appeal from the trial court’s 2013 dissolution order that the

      prenuptial agreement was enforceable and we dismissed it with prejudice.

      Thus, any questions as to the enforcement of the prenuptial agreement are

      foreclosed from further review. See In re Guardianship of Stalker, 953 N.E.2d

      1094, 1102 (Ind. Ct. App. 2011) (holding a dismissal with prejudice was a

      dismissal on the merits and any further appeals as to the real estate could not be

      reviewed). As the sole issue Hicks raises is res judicata, we decline to review it.

      Court of Appeals of Indiana | Memorandum Decision 44A03-1501-DR-37 | January 19, 2016   Page 3 of 4
                                                Conclusion
[8]   As Hicks raises no other challenges to the trial court’s order, we affirm its

      judgment.


[9]   Affirmed.


      Najam, J., and Riley, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 44A03-1501-DR-37 | January 19, 2016   Page 4 of 4